[Cite as Franchuk v. Franchuk, 2016-Ohio-7563.]


                               IN THE COURT OF APPEALS OF OHIO
                                  FOURTH APPELLATE DISTRICT
                                     WASHINGTON COUNTY

BONNIE JEAN FRANCHUK,                               :        Case No. 16CA3

          Plaintiff-Appellee,                       :

v.                                                  :        DECISION AND
                                                             JUDGMENT ENTRY
THOMAS BEAL FRANCHUK,                               :
                                                             RELEASED 10/24/16
          Defendant-Appellant.                    :
                                              APPEARANCES:

Thomas Beal Franchuk, Florence, Kentucky, pro se appellant.1

Harsha, J.
          {¶1}     Thomas Beal Franchuk appeals from a judgment denying his postdivorce

motion to modify his child support obligation for his emancipated adult son.

          {¶2}     Franchuk initially asserts that the trial court erred when it denied his

request for a hearing based on the format of his first motion to modify his child support.

Franchuk forfeited any error by failing to object to the magistrate’s decision. He also

failed to claim or establish plain error because his motion was in the form of a letter and

did not comply with the court’s local rule. Moreover, the court afforded him an

opportunity to file a compliant motion, which it considered and ruled upon.

          {¶3}     Next, Franchuk contends that the trial court erred in not finding the

Washington County Child Support Enforcement Agency in contempt of court for failing

to appear for the hearing on his motion. Franchuk again forfeited his contention by

failing to timely raise it in his objections to the magistrate’s decision. And he does not




1   Franchuk’s ex-wife, Bonnie, did not file a brief or otherwise appear in this appeal.
Washington App. No. 16CA3                                                               2


claim or prove plain error because neither the administrative regulations he cites nor

any court order in the record required the child support enforcement agency’s presence

at the hearing.

       {¶4}   Franchuk additionally claims that the trial court erroneously failed to

eliminate the interest he owes on his child-support arrearage; he contends the trial court

failed to periodically review his support and his ex-wife’s agreement at an earlier child-

support termination proceeding that relieved him of his duty to pay the interest. But res

judicata prohibited him from raising claims concerning his child-support arrearage and

interest that he could have raised when the court reduced his arrearages to judgment

and ordered interest on those amounts. And his ex-wife testified at the hearing that the

parties never reached an agreement for her to relieve him of his interest owed on the

total arrearage.

       {¶5}   Finally, Franchuk argues that the trial court erred in failing to order his ex-

wife to pay the orthodontic bills of their adult son. Although he claimed that these bills

were incurred before their son became emancipated, he testified that he paid $200 to

have the son’s braces fixed after he became an adult. And his claim that his ex-wife

was responsible for paying bills while their son was a minor could have been raised

before he became an adult. He also failed to submit any evidence of these purported

unpaid bills to the court.

       {¶6}   Accordingly, we can discern no error in the trial court’s denial of

Franchuk’s motion to modify his child support and affirm that judgment.

                                         I. FACTS
Washington App. No. 16CA3                                                            3


       {¶7}   Thomas and Bonnie Franchuk were married in 1994 and their son,

Matthew, was born in that year. In 2001, the Washington County Court of Common

Pleas granted Bonnie a divorce, awarded her custody of Matthew, and ordered

Franchuk to pay her child support.

       {¶8}   In 2008, the trial court found Franchuk in contempt and entered judgment

in favor of Bonnie in the amount of $19,111.04 in child-support arrearages plus 8%

interest from May 31, 2008. In 2010, the trial court found Franchuk in contempt and

entered judgment in favor of Bonnie in the amount of $2,451.50 in additional child-

support arrearages plus 4% interest from April 30, 2009.

       {¶9}   In 2012, the Washington County Child Support Enforcement Agency filed

a notice of its administrative determination recommending the termination of child

support because of Matthew’s emancipation upon him reaching the age of majority and

having previously graduated from high school. The trial court ordered the termination of

support and further ordered that Franchuk pay $355.45 per month towards the

arrearages and interest on child support until paid in full. Franchuk failed to timely

appeal from the judgment.

       {¶10} In September 2013, after his untimely appeal was dismissed, Franchuk

submitted a letter to the clerk of the trial court, which stated:

       Ms. Wolfe, Please file for me a motion for a review of my child support
       obligation, this is a request for an emergency review to temporarily reduce
       my payments. Shortly after the March 8, emancipation hearing for my son
       Matthew, Bonnie Franchuk in effect abandoned Matthew of all financial
       responsibility and took his vehicle leaving him with no means of
       transportation and no financial support. I traveled to Marietta and brought
       Matthew back to live with me. With all the expenses that I have incurred I
       have found myself in real financial hardship including a recent notice of
       eviction and utility shutoff notices.
Washington App. No. 16CA3                                                              4


       I respectfully request that this matter be brought before Honorable Judge
       Ed Lane as soon as reasonably possible[.]

       {¶11} Although the letter referred to a motion, it was not captioned as a motion,

was not served on his ex-wife, Bonnie, and was not accompanied by a motion. The trial

court magistrate instructed Franchuk to file a “proper motion that outlines his request

and meets the basic formatting pursuant to local rule” or face dismissal without

prejudice.

       {¶12} In November 2013, Franchuk filed a form “motion for change of child

support, medical support, tax exemption, or other child-related expenses and

memorandum in support.” In the motion Franchuk requested: (1) that his child-support

obligation stop until a full review could be made based on his previous income and

disability status; (2) that the court order Bonnie to resume paying Matthew’s

orthondontic bill until fully paid; (3) that the court retroactively order Franchuk to claim

Matthew as a dependent for tax purposes for every other year since 2001; and (4) that

the court order Bonnie and the child support enforcement agency to repay him for the

insurance premiums he paid plus interest. He claimed that the change in circumstances

warranting the modification was his severe disability from 2001 to 2006.

       {¶13} During a hearing before the magistrate Franchuk stated that he requested:

(1) recalculation of his child support back to 2001 so they can review it from when he

first became unemployed; (2) enforcement of an purported agreement between him and

his ex-wife to relieve him of the payment of any interest on the judgment for the child-

support arrearages; and (3) an order that his ex-wife pay the orthodontic bills of their

son.
Washington App. No. 16CA3                                                               5


         {¶14} Referring to the alleged agreement Franchuk testified that during the

earlier child-support termination proceeding, the attorney for the Washington County

Child Support Enforcement Agency told him that Bonnie had agreed to relieve him of his

obligation to pay interest on the child-support arrearages. But this testimony was

controverted by Bonnie’s testimony that there was no agreement because Franchuk

never agreed to the offer and the trial court did not approve it.

         {¶15} On the orthodontic bills Franchuk testified that after Matthew’s

emancipation, he paid his son’s orthodontist $200 that his ex-wife owed so that Matthew

could get his braces fixed. He claimed that Bonnie had failed to pay orthodontist bills

for Matthew incurred when he was a minor, but could not support his claim with either

an order making these bills the sole responsibility of Bonnie or documentation of the

bills.

         {¶16} The magistrate issued a decision denying Franchuk’s motion because the

court lacked jurisdiction to modify his child support retroactive to 2001 and res judicata

barred it, the court lacked jurisdiction to enforce terms that were never agreed to and

made an order of the court, and Franchuk lacked standing to enforce the payment of

orthodontic bills that were the responsibility of his ex-wife or their adult son. The

magistrate also denied Franchuk’s request for the repayment of insurance premiums

because res judicata barred it. The trial court immediately adopted the magistrate’s

decision.

         {¶17} Franchuk filed timely objections to the magistrate’s decision in which he

contested the conclusions concerning the purported agreement to relieve him of any

interest on the child-support arrearages he owed and the orthodontic bills. In a
Washington App. No. 16CA3                                                          6


subsequent letter to the court complaining about the lack of a ruling on his objections,

Franchuk requested the court to compel the Washington County Child Support

Enforcement Agency attorney “to represent this case with all the facts at his disposal”

because the agency had failed to appear at the hearing on his motion. The trial court

overruled his objections and noted that the child support enforcement agency had no

duty to be present in the proceeding on Franchuk’s motion in the absence of a

subpoena. This pro se appeal ensued.

                             II. ASSIGNMENTS OF ERROR

      {¶18} Franchuk assigns the following errors for our review, including two errors

he designates as his third assignment of error, which we have renumbered:

      1. MAGISTRATE BOOKER [SIC] DENIED A REQUEST FOR A
         HARDSHIP HEARING BASED ON THE FORMAT OF MY MOTION,
         NOTHING IN THE LAW REQUIRES A SPECIFIC FORM FOR SUCH
         A REQUEST AND ONLY THAT IT IS ADDRESSED TO THE JUDGE.

      2. IN THE STATUS CONFERENCE HEARING NOTICE, THE
         MAGISTRATE CLEARLY SUMMONSED THE CHILD SUPPORT
         ENFORCEMENT AGENCY TO APPEAR TO THE HEARING,
         ATTORNEY MILLER DID NOT RESPOND IN THAT HE DID NOT
         FILE A CONTINUANCE DUE TO HIS ILLNESS, AND WAS NOT
         PRESENT AT THE HEARING ON JANUARY 13 2014 AS REQUIRED
         BY LAW IN ACCORDANCE WITH OHIO REVISED CODE 5101:12-
         50-20.3 OVERPAID CHILD SUPPORT. 5101:12-60-05
         ADMINISTRATIVE REVIEW AND ADJUSTMENT PROCESS[.] THE
         CHILD SUPPORT ENFORCEMENT AGENCY SHOULD HAVE BEEN
         HELD IN CONTEMPT[.]

      3. THE MAGISTRATE FAILED TO RECOGNIZE THAT WASHINGTON
         COUNTY AND ALL OHIO COURTS ARE OBLIGATED TO REVIEW
         ANY CHILD SUPPORT MODIFICATIONS AND TO MAKE
         COMPUTATIONS APART FROM THE CSEA TO ASSURE THAT THE
         CHILD SUPPORT ORDER MEETS THE STATE OF OHIO
         GUIDELINES AND THAT ANY INTEREST THAT IS ADDED WILL BE
         ADDED TO THE MONTHLY PAYMENTS. THEREFORE, IF THIS
         HAD [BEEN] DONE AT THE TIME OF “REDUCED TO JUDGMENT”
         THEN THERE IS NO OUTSTANDING INTEREST AS THE CSEA HAS
Washington App. No. 16CA3                                                            7


          STATED. CLEARLY THE MAGISTRATE WAS CONFUSED AS I
          WAS WHEN THE INTEREST ISSUE CAME UP. HAD THE CSEA
          BEEN PRESENT THIS COULD HAVE BEEN CLARIFIED.

       4. THE MOST COMPELLING ACTION WOULD BE THAT MAGISTRATE
          BOOKER [SIC] DID NOT CONCLUDE THAT THERE WAS AN
          AGREEMENT TO RELIEVE MR. FRANCHUK OF THE INTEREST
          INCURRED.

       5. ORTHDONTIC BILLS, THIS IS SHAMEFUL[.]

                               III. STANDARD OF REVIEW

       {¶19} “Appellate courts generally review a trial court’s decision involving a

modification of child support under an abuse of discretion standard.” See, e.g., King v.

King, 4th Dist. Jackson No. 13CA8, 2014-Ohio-5837, ¶ 31. The application of this

standard in modifying parental rights and responsibilities is warranted because trial

courts have wide latitude in considering the evidence, and assessing the parties’

demeanor, attitude, and credibility. See Massie v. Simmons, 4th Dist. Scioto No.

14CA3630, 2014-Ohio-5835, ¶ 18, citing Davis v. Flickinger, 77 Ohio St. 3d 415, 418-

419, 674 N.E.2d 1159 (1997). A trial court abuses its discretion when its decision is

unreasonable, arbitrary, or unconscionable. In re H. V., 138 Ohio St. 3d 408, 2014-

Ohio-812, 7 N.E.3d 1173, ¶ 8.

                                 IV. LAW AND ANALYSIS

                                A. Improper Format for Motion

       {¶20} In his first assignment of error Franchuk asserts that the trial court erred

when it denied his request for a hearing based on the format of his first motion to modify

his child support. Franchuk forfeited any error by failing to object to the magistrate’s

decision requiring that he file a motion that complied with the local rule or his request

would be dismissed without prejudice. See Faulks v. Flynn, 4th Dist. Scioto No.
Washington App. No. 16CA3                                                                   8


13CA3568, 2014-Ohio-1610, ¶ 17, citing Civ.R. 53(D)(3)(b)(iv) (“A party forfeits or

waives the right to challenge the trial court’s adoption of a factual finding or legal

conclusion unless the party objects in accordance with Civ.R. 53(D)(3)(b)”); State ex rel.

Muhammad v. State, 133 Ohio St. 3d 508, 2012-Ohio-4767, 979 N.E.2d 296, ¶ 3

(appellant waived claim on appeal by failing to specifically raise claim in his objections

to the magistrate’s decision in the trial court).

       {¶21} “Except for a claim of plain error, a party shall not assign as error on

appeal the court’s adoption of any factual finding or legal conclusion, whether or not

specifically designated as a finding of fact or conclusion of law under Civ.R.

53(D)(3)(a)(ii), unless the party has objected to that finding or conclusion as required by

Civ.R. 53(D)(3)(b).” Civ.R. 53(D)(3)(b)(iv). Franchuk does not assert plain error on

appeal. See State v. Gannon, 4th Dist. No. 15CA16, 2016-Ohio-1007, ¶ 31 (we need

not consider plain error when the appellant does not raise it).

       {¶22} Nor did Franchuk establish plain error. “In appeals of civil cases, the plain

error doctrine is not favored and may be applied only in the extremely rare case

involving exceptional circumstances where error, to which no objection was made at the

trial court, seriously affects the basic fairness, integrity, or public reputation of the

judicial process, thereby challenging the legitimacy of the underlying judicial process

itself.” Goldfuss v. Davidson, 79 Ohio St. 3d 116, 679 N.E.2d 1099 (1997), syllabus;

Faulks at ¶ 20.

       {¶23} The trial court did not abuse its broad discretion by ordering Franchuk to

file a motion that complied with Loc.R. 15 of the Washington County Court of Common

Pleas. Franchuk’s letter did not comply with the rule because it was not captioned as a
Washington App. No. 16CA3                                                                9


motion and referenced a motion for the clerk to file, but was not accompanied by a

motion. See, e.g., O’Brien v. O’Brien, 11th Dist. Trumbull No. 2008-T-0075, 2009-Ohio-

3795, ¶ 27 (trial court did not abuse its discretion in failing to rule on a request in a pro

se letter because it did not comply with the local rules).

        {¶24} Moreover, Franchuk was not prejudiced by the magistrate’s decision

requiring that he file a compliant motion because he did so and the trial court ultimately

conducted a hearing on it and ruled on its merits. See Chase Home Finance, L.L.C. v.

Dunlap, 4th Dist. Ross No. 13CA3409, 2014-Ohio-3484, ¶ 34, quoting Russell v. Gallia

Cty. Loc. School Bd., 80 Ohio App. 3d 797, 800, 610 N.E.2d 1130 (4th Dist.1992), citing

Civ.R. 61 (“ ‘in order for us to reverse the trial court’s judgment, the error must be

prejudicial’ ”).

        {¶25} Therefore, the trial court did not commit error, much less plain or

prejudicial error, by refusing to grant his initial request in his letter. We overrule

Franchuk’s first assignment of error.

                                          B. Contempt

        {¶26} In his second assignment of error Franchuk contends that the trial court

erred in not finding the Washington County Child Support Enforcement Agency in

contempt of court for failing to appear at the hearing on his motion to modify his child-

support obligation. As with his first assignment of error, he forfeited this contention by

failing to timely raise it in his objections to the magistrate’s decision. Civ.R.

53(D)(3)(b)(iv). Nor does he claim plain error.

        {¶27} Moreover, he does not establish that the trial court erred in failing to find

the agency in contempt because the administrative rules he cites do not impose any
Washington App. No. 16CA3                                                           10


duty on a child support enforcement agency to appear on a motion filed by an obligor

after the parties’ child is emancipated. “A child support enforcement agency has the

authority to investigate, obtain information, recalculate, and issue administrative orders

modifying support, and the trial court retains jurisdiction to modify child support under

statutes and the Rules of Civil Procedure.” Hayslip v. Hanshaw, 2016-Ohio-3339, 54
N.E.3d 1272 (4th Dist.), citing Sowald and Morgenstern, Baldwin’s Ohio Domestic

Relations Law, Section 19:17 (4th Ed.2016), R.C. 3109.05, 3119.02, 3119.63, 3119.79,

and Civ.R. 75(J). The rules cited by Franchuk in support of his claim, Ohio Adm.Code

5101:12-50-20.3 (overpaid child support) and 5101:12-60-05 (initiation of an

administrative review), did not require the presence of the agency at the proceeding on

his motion.

       {¶28} Furthermore, there is no court order or subpoena in the record requiring

the agency’s appearance at the hearing on Franchuk’s motion. Because a finding of

contempt under these circumstances required some evidence of disobedience of a

court order, Franchuk has failed to establish contemptuous behavior on the part of the

agency. See generally Robinette v. Bryant, 4th Dist. Lawrence No. 14CA28, 2015-

Ohio-119, ¶ 45.

       {¶29} In sum the trial court did not commit any error, much less plain error, by

failing to find the child support enforcement agency in contempt. We overrule

Franchuk’s second assignment of error.

                          C. Interest on Child-Support Arrearages

       {¶30} In his third and fourth assignments of error Franchuk claims that the trial

court erred by failing to eliminate the interest he owes on his child-support arrearages
Washington App. No. 16CA3                                                               11


based on the failure of the trial court to periodically review his child support through the

years and his ex-wife’s agreement at a child-support termination proceeding to relieve

him of his duty to pay the interest to her.

       {¶31} Franchuk’s initial claim that the trial court erred in failing to periodically

review the child-support obligation and to eliminate any duty to pay interest on his

arrearages is meritless. Res judicata barred him from raising an issue he could have

raised on direct appeal of the prior judgments reducing his arrearages to judgment and

assessing interest. See In re Helfrich, 5th Dist. Licking No. 13CA20, 2014-Ohio-1933, ¶

34, quoting State v. Griffin, 138 Ohio St. 3d 108, 2013-Ohio-5481, 4 N.E.3d 989, ¶ 3 (“

‘Res judicata bars relitigation of a matter that was raised or could have been raised on

direct appeal when a final, appealable order was issued in accordance with the law at

the time’ ”); State ex rel. Lawrence Cty. Child Support Enforcement Agency v. Duncan,

4th Dist. Lawrence No. 01CA7, 2002-Ohio-1970, ¶ 19 (res judicata barred the child-

support obligor’s challenge to judgment calculating arrearage when she did not timely

appeal it).

       {¶32} Franchuk’s remaining assertion is the trial court erred in failing to hold that

an agreement between the parties relieved him of any duty to pay interest on the child-

support arrearages. However, the trial court could properly credit his ex-wife’s

testimony that the parties never agreed to eliminate his interest payments and the

failure of the trial court’s docket to incorporate any agreement into an order. See, e.g.,

McNaughton v. Cochenour, 4th Dist. Ross No. 15CA3479, 2015-Ohio-4648, ¶ 29 (“As

the trier of fact, the trial court was free to draw its own conclusions about credibility and

to disbelieve all, part, or none of [the witnesses’] testimony”).
Washington App. No. 16CA3                                                               12


       {¶33} The trial court thus did not err by denying his request to eliminate the

interest due on his child support arrearages. We overrule Franchuk’s third and fourth

assignments of error.

                                       D. Orthodontic Bills

       {¶34}    In his fifth assignment of error Franchuk claims “ORTHODONTIC BILLS,

THIS IS SHAMEFUL[.]” Franchuk’s final assigned error does not comply with App.R.

16(A)(7), which requires that an appellant’s brief shall include “[a]n argument containing

the contentions of the appellant with respect to each assignment of error presented for

review and the reasons in support of the contentions, with citations to the authorities,

statutes, and parts of the record on which appellant relies.” Franchuk’s assignment of

error contains no argument, citations, authorities, statutes, and parts of the record on

which he relies, so it is within our discretion to disregard it. See Robinette, 2015-Ohio-

119, at ¶ 33, and cases cited there.

       {¶35} Nevertheless, because it is readily apparent that Franchuk contests the

trial court’s failure to order his ex-wife to pay orthodontic bills incurred on behalf of their

son, we exercise our discretion to consider the merits. Although he claimed in the trial

court that these bills were incurred before their son became emancipated, he testified

that he paid $200 to have their son’s braces fixed after he had become an adult. His

ex-wife had no duty to pay these expenses by either law or their divorce decree. R.C.

3103.03. And res judicata barred Franchuk from raising his claim that his ex-wife had a

duty to pay their son’s orthodontic bills incurred before he reached the age of majority.

Finally, Franchuk’s claim that his ex-wife was solely responsible for their son’s medical

expenses was rebutted by the divorce decree, he failed to submit evidence of any of the
Washington App. No. 16CA3                                                            13


orthodontic bills he claimed his ex-wife did not pay, and he lacked standing to complain

because these purported bills were not in his name. The trial court did not err in

rejecting his request that it order his ex-wife to pay these bills. We overrule Franchuk’s

fifth assignment of error.

                                    V. CONCLUSION

       {¶36}   The trial court did not abuse its broad discretion by denying Franchuk’s

motion to modify his child-support obligations after their son had reached the age of

majority. Franchuk has established no error on the part of the trial court in rejecting the

various requests in his motion. Having overruled his assignments of error, we affirm the

judgment of the trial court.

                                                                 JUDGMENT AFFIRMED.
Washington App. No. 16CA3                                                         14



                                   JUDGMENT ENTRY

         It is ordered that the JUDGMENT IS AFFIRMED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court directing the
Washington County Court of Common Pleas to carry this judgment into execution.

       Any stay previously granted by this Court is hereby terminated as of the date of
this entry.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Abele, J. & Hoover, J.: Concur in Judgment and Opinion.



                                   For the Court




                                   BY: ________________________________
                                       William H. Harsha, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.